15ZI-/H-
                                ELECTRONIC RECORD




COA # 14-13-00215-CR                                    OFFENSE: Murder


STYLE: Khahn Phan v The State of Texas                 COUNTY: Harris


COA DISPOSITION: Affirmed                              TRIAL COURT: 263rd District Court



DATE: October 14, 2014   Publish: No                    TC CASE #:1225435




                              IN THE COURT OF CRIMINAL APPEALS




STYLE: Khahn Phan v The State of Texas

CCA#


        hPPZLLANT^S                Petition   CCA Disposition:       15-3/ -H
FOR DISCRETIONARY REVIEW IN CCA IS:           DATE:

                                              JUDGE:

DATE:       Oyhs/zOtS'                        SIGNED:                       PC:

JUDGE:         ^H UaSIs&L~                    PUBLISH:                      DNP:




                                                                                   MOTION FOR


                                                      FOR REHEARIING IN CCA IS:


                                                   JUDGE:


                                                                            ELECTRONIC RECORD